Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 1 of 93




             EXHIBIT B
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 2 of 93




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


THE PHILLIES, a Pennsylvania limited
partnership,
                                                        CIVIL ACTION NO. 19-CV-7239 (VM)
                  Plaintiff,
       v.

HARRISON/ERICKSON, INCORPORATED,                        JURY TRIAL DEMANDED
a New York corporation, HARRISON
ERICKSON, a partnership, and WAYDE
HARRISON and BONNIE ERICKSON,

                  Defendants.


                  PROPOSED FIRST AMENDED ANSWER AND COUNTERCLAIMS

       Defendants and Counterclaim Plaintiffs Harrison/Erickson Incorporated, Harrison

Erickson, a partnership, Wayde Harrison, and Bonnie Erickson, by and through their undersigned

counsel, for their Answer to Plaintiff’s Complaint, allege as follows:

                          INTRODUCTORY RESPONSE TO THE COMPLAINT

       1.         Plaintiff, The Phillies brings, first brought this case, not because they haveit had

any valid claim to the Phanatic copyright—they doit does not. Instead, The Phillies are using

their, and have used, its Complaint in this action as a weapon to try to get the Defendants to

accept a lower amount for the renewal of the 1984 assignment of the Phanatic copyright, which

was originally granted to The Phillies by Wayde Harrison and Bonnie Erickson (collectively,

“H/E”) by the October 31, 1984 Aagreement attached to the Complaint as Exhibit G. (hereinafter

referred to as the “1984 Agreement”). Unsuccessful in that attempt, The Phillies are now

actively attempting to misappropriate H/E’s copyright rights in the Phanatic, by freeloading off

of H/E’s artistry in perpetuity while denying H/E fair compensation for H/E’s copyrighted

artistic works.
                                                    1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 3 of 93




        2.        DespiteNotwithstanding the twisted allegations of the Complaint, it is

undeniable that for four decades The Phillies absolutely knew and repeatedly acknowledged that

H/E were the sole authors of the Phanatic copyright. The Phillies even conceded this in the very

agreements that are attached to their Complaint as Exhibits B, C, F, and G. Most significantly,

theThe 1984 Agreement assigning the Phanatic copyright to The Phillies specifically

acknowledged that H/E owned the Phanatic copyright, stating in the very first clause: “Whereas,

HE owns the copyright of the artistic sculpture presently known as the ‘Phillies Phanatic’

(hereinafter referred to as the ‘MASCOT’)”..” If that was not clear enough, The Phillies also

agreed under the 1984 Agreement, to “credit HE as the creator of the MASCOT,” consistent

with The Phillies’ express understanding that H/E, and not The Phillies, were the copyright

author (i.e., creator) of the Phanatic.

        3.      ThisIt is simply undeniable concession bythat The Phillies isconceded in the

principal 1984 Agreement, executed by The Phillies themselves, which granted The Phillies the

right to that they wanted to purchase H/E’s Phanatic copyright in accordance with the Copyright

Act so they could use H/E’s copyrighted artistic work, the Phanatic. While, and all existing

reproductions and portrayals of the Phanatic. It is disingenuous in the extreme for The Phillies

now to claim, 36 years after they entered into the principal 1984 Agreement, that they already

owned the Phanatic copyright in 1984, when they purchased H/E’s Phanatic copyright in 1984.

This lack of candor is not an oversight—rather, it represents an intentional effort to present a

false narrative, unhinged to the truth, displayed in false and misleading allegations made in The

Phillies’ Complaint that started this case. The Phillies had to attach this key documentthe 1984

Agreement as Exhibit G to the Complaint, but there is not a word of this clause acknowledging

H/E’s sole, initial ownership of the Phanatic copyright found anywhere in The Phillies’ prolix,


                                                 2
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 4 of 93




fiction-filled Complaint. This kind of Complaint that describes the pertinent clauses in the 1984

Agreement that expressly acknowledged that H/E, and not The Phillies, were the sole author,

creator, and owner, of the Phanatic copyright. The Phillies’ selective exclusion of real facts

pervades the disingenuous allegations of the Complaint.

       4.      In their complaint, The Phillies also falsely and shamelessly allege that they or

Bill Giles, a former Executive Vice President of The Phillies, created the Phanatic. The truth is

that other than wanting it to be named the Phanatic and to be family friendly, Giles and The

Phillies had no input into the design and creation of the Phanatic. In fact, while The Phillies

allege that Mr. Giles envisioned the Phanatic to be green, Mr. Giles testified at his own

deposition that he did not remember picking the color, that he may have “brainwashed” himself

into thinking otherwise, and that he often took credit for the work of others.

       5.       InsteadAlso, the real, undeniable facts—acknowledged by The Phillies in their

course of ongoing work and dealings with H/E for over 40 years—are that H/E originally

designed and created the Phanatic. H/E are renowned designers who over the course of several

decades, created countless iconic puppets, costumes, and other creations, including numerous

Muppets characters and major sports league mascots. Defendant Bonnie Erickson, while

working for the legendary Jim Henson of Sesame Street and Muppets fame, created iconic

characters, including Miss Piggy, among others. In 1978, The Phillies first asked Jim Henson to

create their mascot. Mr. Henson declined, and personally recommended that The Phillies contact

H/E to create The Phanatic. H/E met with Phillies representatives—not Mr. Giles—early in

1978, and began working on the design and specifications forcreation of the Phanatic. In March

of 1978, H/E entered into a written letter agreement (the “Letter Agreement”) with The Phillies

to create the Phanatic. While The Phillies attach thatthis seminal Letter Agreement to the


                                                 3
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 5 of 93




Complaint as Exhibit B, they once again intentionally omit from the narrative in their Complaint

that this early Letter Agreement contained express language that specifically provided “The

character [i.e., the Phanatic] will be copywritten by Harrison/Erickson . . . .” Once again,

The Phillies are allergic to the real facts and bent on spreading half-truths throughout their

Complaint.

       6.      In accordance with their promises in the 1978 Letter Agreement, H/E completed

their design and construction of the Phanatic, which debuted as The Phillies’ mascot at The

Phillies’ ballpark on April 25, 1978. And, as contemplated by the express terms of the 1978

Letter Agreement, H/E registered their copyright in the Phanatic with the U.S. Copyright Office

in 1979. It is telling that The Phillies never took issue with this H/E copyright or the Copyright

Office registration until 40 years later, and then only after H/E exercised their express right under

the United States Copyright law (in accordance with Section 203) to terminate the assignment of

the copyright granted to The Phillies over 35 years ago in the 1984 Agreement.

       7.       The Phillies, one of the most lucrative franchises in Major League Baseball,

cannot deny with any integrity that they knew, or at least should have known, that H/E had the

right to terminate the 1984 assignment of rights contained in the 1984 Agreement after 35 years

in accordance with the plain language of the Copyright LawAct. Section 203 of the Copyright

Act provides that any transfer of copyright executed by the author(s) on or after January 1, 1978

may be terminated starting thirty-five (35) years from the date of execution of the grant. 17

U.S.C. § 203(a)(3). In order to ensure that itsthis express legislation could not be

overriddenabrogated by contract, Congress expressly made the termination right inalienable; it

may be effectedexpressly providing in the statute that this termination right may be exercised by

the copyright author “notwithstanding any agreement to the contrary.” 17 U.S.C. § 203(a)(5). If


                                                  4
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 6 of 93




management and counsel of The Phillies now say they were ignorant of the copyright law when

they executed the 1984 Agreement, then shamethat unlikely scenario is their fault and no one

themelse’s.

       8.      In any event, H/E had the absolute right to terminate its 1984 Agreement and sent

the appropriate timely notice of termination to The Phillies in early June of 2018, andwith an

effective date of termination of June 15, 2020. H/E properly recorded that termination notice

with the U.S. Copyright Office, where it was duly recorded. At the same time, H/E, through

their representatives, made it clear theyto The Phillies from the day they sent the termination

notice that H/E wanted to negotiate a re-granting of the Phanatic copyright to The Phillies for a

fair price, to be negotiated. Indeed,, so that their creation could continue to bring joy to Phillies

fans. nNegotiations proceeded for more than a year prior to The Phillies bringing this lawsuit

(and, including the ludicrous claims that the Phillies through Bill Giles were the creators of the

Phanatic, or somehow joint owners of the Phanatic copyright, or that H/E’s 40 year old

registered copyright, never challenged to date, was invalid or improperly undertaken in

1979)without any prior notice. And The Phillies did so in a rambling, factually flawed,

disingenuous complaint that ignored critical contractual provisions, facts, and settled statutory

law that puts the lie to their Complaint. It was also made clear to The Phillies during this year-

long negotiation process that H/E were very proud of the success of their creation and the joy the

Phanatic has brought to Phillies fans and Philadelphians for more than 40 years. This success

was due in no small part to H/E’s artistry and continuedongoing work, support, cooperation, and

other related artistic works regarding the Phanatic, which H/E provided to The Phillies

continuing over the past 40 years (ending only upon the filing of the termination notice with The

Phillies in June 2018).


                                                  5
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 7 of 93




       9.      During these negotiations to re-grant the Phanatic copyright, The Phillies

repeatedly said that the Phanatic had very little monetary value for The Phillies. It was during a

single negotiation session that Ms. Erickson made a reference to making the Phanatic a “free

agent” was spoken, in a light moment during a courteous and civil face-to-face negotiation with

The Phillies’ management. Rather than being a threat, this remark addressed, in baseball terms,

the repeated negotiating position claimed by The Phillies that the Phanatic had very little

economic or goodwill value to them. As in baseball, the copyright rights in the Phanatic would

be able to walk away from The Phillies once its contract (i.e., the assignment of copyrights)

ended upon the effective date of termination (June 15, 2020), if the parties could not reach a

mutually acceptable price for H/E re-granting the Phanatic rights to The Phillies. That was the

context for the entire “free agent” thought, expressed in a sentence at most, during a long,

confidential negotiation session. To stretch this innocent, singular play on words into an

imminent threat to be enjoined is bizarre, and reflects the hyperbolic, empty rhetoric that

permeates the Complaint. Likewise, for The Phillies to try to bolster its spurious “free agent”

argument by referencing a completely unrelated H/E transaction with the Montreal Canadiens

regarding H/E’s Youppi! character is even more ridiculous, given that the circumstances ofH/E

was not even a party to that transaction, and its circumstances—a sports franchise leaving town

and voluntarily agreeing to give up its mascot for a new mascot—were entirely different. Plus,

The Phillies ignored their promise, which they insisted on at the commencement of talks, to keep

the substance of the negotiations with H/E confidential.

       10.     In accordance with Section 203 of the Copyright Act, effective June 15, 2020,

The Phillies’ rights in the Phanatic copyright were terminated, and reverted to H/E pursuant to

the express provisions of the Copyright Act. Knowing that H/E’s termination of the assignment


                                                 6
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 8 of 93




contained in the 1984 Agreement became effective as of June 15, 2020, The Phillies are

attempting to circumvent the clear termination provisions of the Copyright Act by inter alia,

producing a shoddy knock-off of the Phanatic devoid of new, original creative expression. Like

common counterfeiters, The Phillies are now actively engaging in theft of H/E’s intellectual

property, and trying to use this falsely premised litigation as cover.

       11.     The Phillies are also continuing to reproduce, sell, and authorize the sale of

merchandise featuring H/E’s early portrayals of the Phanatic, which The Phillies do not own.

Now that the 1984 Agreement has terminated, all of those existing reproductions and portrayals

have reverted to and are owned and/or exclusively controlled by H/E. In other words, The

Phillies are continuing to profit off H/E’s creative work for free and without any legal right to do

so, and without paying for the lawful exploitation of H/E’s intellectual property. The Phillies’

organization is effectively stealing H/E’s intellectual property and trying to get away with it.

       12.     10. The facts are—and Defendants will prove—that The Phillies’ claims in this

action are all built on half-truths, distortions of fact and law, and incomplete snippets of

confidential settlement communications. This lawsuit never should have been filed by The

Phillies, and it is H/E, not The Phillies, who are entitled to a declaratory judgment that: (i) their

termination notice is valid; (ii) and that H/E are the sole authors and owners of the Phanatic; and

(iii) after the termination notice’s effective date (in June 2020), H/E are entitled to use. And now

that the 1984 Phanatic copyright grant terminated, The Phillies must answer in damages for their

unlawful use of H/E’s copyrighted works and be enjoined by this Court from causing further

harm to H/E and their copyrighteds work as they see fit and The Phillies may not use it

whatsoever absent H/E’s permission.

       ANSWERING THE INTRODUCTION SECTION OF THE COMPLAINT


                                                   7
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 9 of 93




       13.     11. Defendants deny the truth of the allegations in paragraph “1” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       14.     12. Defendants deny the truth of the allegations in paragraph “2” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       15.     13. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “3” of the Complaint and on that basis deny said allegations,

and refer to paragraphs 1 through 102 of this Answer.

       16.     14. Defendants deny the truth of the allegations in paragraph “4” of the

Complaint.

       17.     15. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “5” of the Complaint and on that basis deny said allegations,

and refer to 1984 Agreement for the terms thereof.

       18.     16. Defendants deny the truth of the allegations in paragraph “6” of the

Complaint, and refer to the 1984 Agreement for the terms thereof.

       19.     17. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “7” of the Complaint and on that basis deny said allegations.

       20.     18. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “8” of the Complaint and on that basis deny said allegations.

       21.     19. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “9” of the Complaint and on that basis deny said allegations.

       22.     20. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “10” of the Complaint and on that basis deny said

allegations.


                                                 8
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 10 of 93




       23.     21. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “11” of the Complaint and on that basis deny said

allegations, and specifically deny the legal conclusions therein.

       24.     22. Defendants admit only that H/E’s attorneys sent a termination notice by letter

to The Phillies in June of 2018 terminating the 1984 Agreement in accordance with Section 203

of the Copyright Act, and refer to that letter for the contents thereof, and otherwise deny the truth

of the allegations in paragraph “12” of the Complaint, and further refer to the 1984 Agreement

for the terms thereof, and to paragraphs 1 through 102 of this Answer.

       25.     23. Defendants deny the truth of the allegations in paragraph “13” of the

Complaint.

       26.     24. Defendants deny the truth of the allegations in the first sentence of paragraph

“14” of the Complaint, refer the Court to the statute referenced in paragraph “14” of the

cComplaint, and lack knowledge or information sufficient to form a belief as to the truth of the

allegations in the final sentence of paragraph “14” of the Complaint and on that basis deny said

allegations, and otherwise deny the truth of the allegations in paragraph “14” of the Complaint.

       27.     25. Defendants deny the truth of the allegations in paragraph “15” of the

Complaint.

       28.     26. Defendants deny the truth of the allegations in paragraph “16” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer, and further refer to inter alia,

Exhibit B to the Complaint.

       29.     27. Defendants deny the truth of the allegations in paragraph “17” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.




                                                 9
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 11 of 93




       30.     28. Paragraph “18” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “18” of the Complaint.

       31.     29. Paragraph “19” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “19” of the Complaint.

       32.     30. Paragraph “20” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “20” of the Complaint.

       33.     31. Paragraph “21” of the Complaint is a legal argument to which no response is

required, and to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “21” of the Complaint.

                           ANSWERING THE PARTIES SECTION

       34.     32. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “22” of the Complaint and on that basis deny said

allegations.

       35.     33. Defendants only admit the allegations in the first sentence in paragraph “23”

of the Complaint that Harrison/Erickson, Incorporated, is a New York Corporation, having its

principal place of business at 62 Pierrepont Street, Brooklyn, NY 11201, and otherwise lack

knowledge or information sufficient to form a belief as to the truth of the allegations in the

second sentence in paragraph 23 of the Complaint and on that basis deny said allegations.

       36.     34. Defendants deny the truth of the allegations in paragraph “24” of the

Complaint.


                                                 10
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 12 of 93




       37.     35. Defendants admit the part of paragraph “25” of the Complaint that alleges that

Wayde Harrison is an individual residing in Brooklyn and otherwise lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

“25” of the Complaint and on that basis deny said allegations.

       38.     36. Defendants admit the part of paragraph “26” of the Complaint that alleges that

Bonnie Erickson is an individual residing in Brooklyn and otherwise lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

“26” of the Complaint and on that basis deny said allegations.

                 ANSWERING THE JURISDICTION AND VENUE SECTION

       39.     37. Defendants refer the Court to the Statutes referred to in paragraph “27” of the

Complaint that establish subject matter jurisdiction over cases and controversies arising under

the Copyright Act and Lanham Act, and otherwise deny the truth of the allegations in paragraph

“287” of the Complaint.

       40.     38. Defendants refer the Court to the Statute referred to in paragraph “28” of the

Complaint, and otherwise lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “28” of the Complaint and on that basis deny said

allegations.

       41.     39. Defendants refer the Court to the Statute referred to in paragraph “29” of the

Complaint, and otherwise lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “29” of the Complaint and on that basis deny said

allegations.

       42.     40. Defendants deny the truth of the allegations in paragraph “30” of the

Complaint, except admit only that on June 15, 2018 H/E’s attorneys sent a proper termination


                                                11
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 13 of 93




letter to The Phillies which willhas terminated the Phanatic copyright rights in accordance with

17 USC § 203, and refer to that statute for its content.

       43.     41. Defendants deny the truth of the allegations in paragraph “31” of the

Complaint, and aver that they will enforce their rights upon termination of the 1984 Assignment

of the Phanatic copyright.

       44.     42. Defendants deny the truth of the allegations in paragraph “32” of the

Complaint.

       45.     43. Paragraph “33” of the Complaint contains legal conclusions to which no

response is required, but to the extent a response is deemed required, Defendants deny the truth

of the allegations in paragraph “33” of the Complaint.

       46.     44. Paragraph “34” of the Complaint contains legal conclusions to which no

response is required, but to the extent a response is deemed required, Defendants deny the truth

of the allegations in paragraph “34” of the Complaint.

                               ANSWERING THE FACTS SECTION

       47.     45. Defendants deny the truth of the allegations in paragraph “35” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       48.     46. With respect to paragraph “36” of the Complaint, Defendants admit only that

on February 14, 1978, H/E spoke with Frank Sullivan and otherwise deny the truth of the

allegations in paragraph “36” of the Complaint, and refer to paragraphs 1 through 102 of this

Answer.

       49.     47. With respect to paragraph “37” Defendants admit that H/E entered into the

agreement attached to the Complaint as Exhibit B and respectfully refer the Court to that




                                                 12
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 14 of 93




Agreement for the terms thereof, and otherwise deny the truth of the allegations in paragraph

“37” of the Complaint, and refer to paragraphs 1 through 102 of this Answer.

       50.     48. Defendants deny the truth of the allegations in paragraph “38” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       51.     49. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “39” of the Complaint and on that basis deny said

allegations.

       52.     50. Defendants deny the truth of the allegations in paragraph “40” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer, and further aver that H/E asked

for a Phillies shirt and cap for reference, not at the suggestion of Giles.

       53.     51. Defendants deny the truth of the allegations in paragraph “41” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       54.     52. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “42” of the Complaint and on that basis deny said

allegations.

       55.     53. Defendants admit only that H/E delivered the original Phanatic work of art

that they created to The Phillies in April 1978, and otherwise deny the truth of the allegations in

paragraph “43” of the Complaint.

       56.     54. Defendants deny the truth of the allegation in paragraph “44” of the

Complaint that “the Club had decided that the Phanatic would be mute” and aver that H/E and

not The Phillies designed the Phanatic to be mute, and otherwise lack knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in paragraph “44” of the

Complaint and on that basis deny said allegations.


                                                  13
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 15 of 93




       57.     55. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “45” of the Complaint and on that basis deny said

allegations, and admit only that H/E’s original Phanatic work of art debuted on April 25, 1978.

       58.     56. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “46” of the Complaint and on that basis deny said

allegations, and refer to the referenced affidavit in this paragraph of the Complaint for the full

contents thereof.

       59.     57. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “47” of the Complaint and on that basis deny said

allegations, and further answering refer to the terms of the July 15, 1978 Agreement, attached to

the Complaint as Exhibit C for the terms thereof.

       60.     58. Answering Paragraph “48” of the Complaint, the Defendants admit that The

Phillies and H/E entered into the July 15, 1978 Agreement attached to the Complaint as Exhibit

C and refer to that agreement for the terms thereof, and further aver that paragraph 3 of the July

15, 1978 Agreement provides that “Copies of all Licensed Articles made by you [The Phillies],

or presently in your possession or control, shall bear copyright notice in our [H/E’s] name in the

proper location as follows: © 1978 Harrison Erickson”; and otherwise deny the remaining

allegations in paragraph “48” of the Complaint.

       61.     59. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “49” of the Complaint and on that basis deny said

allegations.

       62.     60. Answering paragraph “50” of the Complaint, H/E sued The Phillies in 1979

for copyright infringement because, inter alia, The Phillies, granted only reproduction rights,


                                                 14
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 16 of 93




were producing inferior quality Phanatic merchandise without H/E’s required approval in

violation of the March 17, 1978 and the July 15, 1978 Agreements, and The Phillies indisputably

knew based on the complaint in that case that H/E had duly registered the Phanatic at the U.S.

Copyright Office as “an artistic sculpture,” a term that was used again in the 1984 Agreement;

and for 41 years The Phillies never claimed that the copyright registration was improper, never

mind fraudulent, and Defendants admit that H/E commenced the action identified in Paragraph

“50” of the Complaint, and otherwise deny the truth of the allegations in paragraph “50” of the

Complaint.

       63.     61. Defendants deny the truth of the allegations in paragraph “51” of the

Complaint.

       64.     62. Defendants refer to the Erickson Affidavit and exhibits attached thereto for

the full contents thereof, and otherwise deny the truth of the allegations in paragraph “52” of the

Complaint.

       65.     63. Defendants refer to the Erickson Affidavit and exhibits attached thereto for

the full contents thereof, and otherwise deny the truth of the allegations in paragraph “53” of the

Complaint.

       66.     64. Defendants refer to H/E’s Copyright Office registration for the full contents

thereof, and otherwise deny the truth of the allegations in paragraph “54” of the Complaint.

       67.     65. Defendants refer to H/E’s Copyright Office registration for the full contents

thereof, and otherwise deny the truth of the allegations in paragraph “55” of the Complaint.

       68.     66. Defendants refer to H/E’s Copyright Office registration certificate attached to

the Erickson Affidavit for the full contents thereof, and otherwise deny the truth of the

allegations in paragraph “56” of the Complaint.


                                                15
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 17 of 93




       69.     67. Defendants deny the truth of the allegations in paragraph “57” of the

Complaint.

       70.     68. Defendants admit H/E settled the 1979 SDNY Litigation, and otherwise deny

the truth of the allegations in paragraph “58” of the Complaint.

       71.     69. Defendants refer to the Erickson Affidavit for the full contents thereof, and

otherwise deny the truth of the allegations in paragraph “59” of the Complaint.

       72.     70. Defendants refer to the November 26, 1979 Agreement, attached as Exhibit F

to the Complaint, for the full contents thereof, and otherwise deny the truth of the allegations in

paragraph “60” of the Complaint.

       73.     71. Defendants refer to the November 26, 1979 Agreement, attached as Exhibit F

to the Complaint, for the full contents thereof, lack knowledge or information sufficient to form a

belief as to the truth of the allegations in the last sentence of paragraph “61” of the Complaint,

and on that basis deny said allegation, and otherwise deny the truth of the remaining allegations

in paragraph “61” of the Complaint.

       74.     72. Defendants deny the truth of the allegations in paragraph “62” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       75.     73. Defendants deny the truth of the allegations in paragraph “63” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       76.     74. Defendants deny the truth of the allegations in paragraph “64” of the

Complaint, and refer to the 1984 Agreement attached as Exhibit G to the Complaint for the full

contents thereof.


                                                 16
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 18 of 93




       77.     75. Defendants deny the truth of the allegations in paragraph “65” of the

Complaint, and refer to the 1984 Agreement attached as Exhibit G to the Complaint for the full

contents thereof.

       78.     76. Defendants deny the truth of the allegations in paragraph “66” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       79.     77. Defendants deny the truth of the allegations in paragraph “67” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       80.     78. Defendants deny the truth of the allegations in paragraph “68” of the

Complaint, refer to paragraphs 1 through 102 of this Answer, and refer to the 1984 Agreement

attached as Exhibit G to the Complaint for the full contents thereof.

       81.     79. Defendants deny the truth of the allegations in paragraph “69” of the

Complaint.

       82.     80. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “70” of the Complaint and on that basis deny said

allegations.

       83.     81. Defendants deny the truth of the allegations in paragraph “71” of the

Complaint.

       84.     82. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “72” of the Complaint and on that basis deny said

allegations.




                                                17
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 19 of 93




       85.     83. Defendants deny the truth of the allegations in paragraph “73” of the

Complaint.

       86.     84. Defendants deny the truth of the allegations in the first sentence of paragraph

“74” of the Complaint, and refer to paragraphs 1 through 102 of this Answer, and lack

knowledge or information sufficient to form a belief as to the truth of the rest of the allegations

in paragraph “74” of the Complaint and on that basis deny said allegations.

       87.     85. Defendants deny the truth of the allegations in paragraph “75” of the

Complaint.

       88.     86. Defendants deny the truth of the allegations in paragraph “76” of the

Complaint, except admit only that on June 15, 2018 H/E’s attorneys sent a proper termination

letter to The Phillies which willhas terminated the Phanatic copyright in accordance with 17 USC

§ 203, and refer to such letter for the complete contents thereof.

       89.     87. Defendants deny the truth of the allegations in paragraph “77” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       90.     88. Defendants deny the truth of the allegations in paragraph “78” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer.

       91.     89. Defendants deny the truth of the allegations in paragraph “79” of the

Complaint, and refer to paragraphs 1 through 102 of this Answer, and further aver that H/E will

seek all legal remedies available to it iffor The Phillies’ use of the Phanatic in violation of the

termination of the 1984 grant of rights.

       92.     90. Paragraph “80” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “80” of the Complaint.


                                                  18
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 20 of 93




                                    ANSWERING COUNT I:

(Declaratory Judgment that H/E Does Not Have a Right to Terminate the 1984 Agreement)

       93.      91. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       94.      92. Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph “82” of the Complaint and on that basis deny said

allegations.

       95.      93. Answering paragraph “83” of the Complaint, Defendants admit that the

Phanatic debuted on April 25, 1978.

       96.      94. Answering paragraph “84” of the Complaint, Defendants admit that H/E

entered into the July 15, 1978 Letter Agreement attached to the Complaint as Exhibit C and refer

to that agreement for the full contents thereof, and otherwise deny the truth of the allegations set

forth in paragraph “84” of the Complaint.

       97.      95. Answering paragraph “85” of the Complaint, Defendants admit that H/E

entered into the November 26, 1979 agreement attached to the Complaint as Exhibit F and refer

to that agreement for the full contents thereof, and otherwise deny the truth of the allegations set

forth in paragraph “85” of the Complaint.

       98.      96. Defendants deny the truth of the allegations in paragraph “86” of the

Complaint.

       99.      97. Defendants deny the truth of the allegations in paragraph “87” of the

Complaint




                                                 19
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 21 of 93




       100.     98. Paragraph “88” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “88” of the Complaint.

       101.     99. Paragraph “89” of the Complaint is a legal conclusion to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “89” of the Complaint.

       102.     100. Paragraph “90” of the Complaint is a legal conclusion to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “90” of the Complaint.

       103.     101. Paragraph “91” of the Complaint is a legal conclusion to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “91” of the Complaint.

       104.     102. Paragraph “92” of the Complaint is a legal conclusion to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “92” of the Complaint.

       105.     103. Paragraph “93” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “93” of the Complaint.

                                   ANSWERING COUNT II:

                  (Declaratory Judgment for Fraud on the Copyright Office)

       106.     104. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.




                                                20
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 22 of 93




       107.    105. Defendants deny the truth of the allegations in paragraph “95” of the

Complaint.

       108.    106. Defendants deny the truth of the allegations in paragraph “96” of the

Complaint.

       109.    107. Defendants deny the truth of the allegations in paragraph “97” of the

Complaint.

       110.    108. Defendants deny the truth of the allegations in paragraph “98” of the

Complaint.

       111.    109. Defendants deny the truth of the allegations in paragraph “99” of the

Complaint.

       112.    110. Answering paragraph “100” of the Complaint, Defendants refer to the

complete Copyright Office registration for the Phanatic for the contents thereof, and otherwise

deny the truth of the allegations in paragraph “100” of the Complaint.

       113.    111. Defendants deny the truth of the allegations in paragraph “101” of the

Complaint.

       114.    112. Defendants deny the truth of the allegations in paragraph “102” of the

Complaint.

       115.    113. Defendants deny the truth of the allegations in paragraph “103” of the

Complaint.

       116.    114. Paragraph “104” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “104” of the Complaint.




                                                21
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 23 of 93




       117.     115. Paragraph “105” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “105” of the Complaint.

       118.     116. Paragraph “106” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “1036” of the Complaint.

                                   ANSWERING COUNT III:

   (Declaratory Judgment That Section 203 Does Not Provide H/E with the Right to the
                Club’s Rights as a Joint Author of the Phanatic Costume)

       119.     117. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       120.     118. Defendants deny the truth of the allegations in paragraph “108” of the

Complaint.

       121.     119. Defendants deny the truth of the allegations in paragraph “109” of the

Complaint.

       122.     120. Defendants deny the truth of the allegations in paragraph “110” of the

Complaint.

       123.     121. Defendants deny the truth of the allegations in paragraph “111” of the

Complaint.

       124.     122. Defendants deny the truth of the allegations in paragraph “112” of the

Complaint.

       125.     123. Paragraph “113” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “113” of the Complaint.
                                                22
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 24 of 93




        126.    124. Paragraph “114” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “114” of the Complaint.

                                   ANSWERING COUNT IV:

      (Declaratory Judgment That Section 203 Does Not Provide H/E with the Right to
            Terminate the Club’s Rights as Author of the Phanatic’s Character)

        127.    125. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

        128.    126. Defendants deny the truth of the allegations in paragraph “116” of the

Complaint.

        129.    127. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “117” of the Complaint and on that basis deny the truth

of the said allegations.

        130.    128. Defendants deny the truth of the allegations in paragraph “118” of the

Complaint.

        131.    129. Defendants deny the truth of the allegations in paragraph “119” of the

Complaint.

        132.    130. Defendants deny the truth of the allegations in paragraph “120” of the

Complaint.

        133.    131. Paragraph “121” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “121” of the Complaint.




                                                23
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 25 of 93




       134.     132. Paragraph “122” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “122” of the Complaint.

                                   ANSWERING COUNT V:

      (Declaratory Judgment that the Club has the Right to Utilize Derivative Works
                              under 17 U.S.C. §203(B)(1))

       135.     133. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       136.     134. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “124” of the Complaint and on that basis deny said

allegations.

       137.     135. Defendants deny the truth of the allegations in paragraph “125” of the

Complaint, and refer to paragraphs 1-12 of this Answer the allegations in support of Defendants’

Counterclaims.

       138.     136. Defendants deny the truth of the allegations in paragraph “126” of the

Complaint, and refer to paragraphs 1-12 of this Answer the allegations in support of Defendants’

Counterclaims.

       139.     137. Paragraph “127” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “127” of the Complaint.

       140.     138. Paragraph “128” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “128” of the Complaint.



                                                24
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 26 of 93




       141.    Paragraph “129” of the Complaint is a legal argument to which no response is

required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “129” of the Complaint.




                                                25
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 27 of 93




                                   ANSWERING COUNT VI

                    (Declaratory Judgment and Permanent Injunction Pursuant to
                              Sections 32 and 43 of the Lanham)

        142.    139. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

        143.    140. Defendants deny the truth of the allegations in paragraph “131” of the

Complaint.

        144.    141. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “132” of the Complaint and on that basis deny said

allegations.

        145.    142. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “133” of the Complaint and on that basis deny said

allegations.

        146.    143. Defendants deny the truth of the allegations in paragraph “134” of the

Complaint and aver that there was no actionable threat made by H/E, or any real threat at all.

        147.    144. Defendants deny the truth of the allegations in paragraph “135” of the

Complaint.

        148.    145. Paragraph “136” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “136” of the Complaint.

        149.    146. Defendants deny the truth of the allegations in paragraph “137” of the

Complaint.

        150.    147. Defendants deny the truth of the allegations in paragraph “138” of the

Complaint.
                                                 26
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 28 of 93




        151.    148. Defendants deny the truth of the allegations in paragraph “139” of the

Complaint.

        152.    149. Defendants deny the truth of the allegations in paragraph “140” of the

Complaint.

        153.    150. Defendants deny the truth of the allegations in paragraph “141” of the

Complaint.

        154.    151. Paragraph “142” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “142” of the Complaint.

        155.    152. Paragraph “143” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “143” of the Complaint.

                                   ANSWERING COUNT VII

                                       (Unjust Enrichment)

        156.    153. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

        157.    154. Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph “145” of the Complaint and aver that The Phillies never

raised that issue during any such negotiations.

        158.    155. Defendants deny the truth of the allegations in paragraph “146” of the

Complaint.

        159.    156. Defendants deny the truth of the allegations in paragraph “147” of the

Complaint.


                                                  27
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 29 of 93




       160.     157. Defendants deny the truth of the allegations in paragraph “148” of the

Complaint.

       161.     158. Defendants deny the truth of the allegations in paragraph “149” of the

Complaint.

       162.     159. Defendants deny the truth of the allegations in paragraph “150” of the

Complaint.

                                  ANSWERING COUNT VIII

                   (Breach of the Covenant of Good Faith and Fair Dealing)

       163.     160. Defendants reallege the forgoing responses to the Complaint as if set forth

fully herein.

       164.     161. Paragraph “152” of the Complaint is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “152” of the Complaint.

       165.     162. Paragraph “153” of the Complaint” is a legal argument to which no response

is required, but to the extent a response is deemed required, Defendants deny the truth of the

allegations in paragraph “153” of the Complaint.

       166.     163. Defendants deny the truth of the allegations in paragraph “154” of the

Complaint.

       167.     164. Defendants deny the truth of the allegations in paragraph “155” of the

Complaint.

       168.     165. Defendants are not required to respond to the headings in the Complaint

which do not have paragraph numbers, but to the extent a response is deemed required

Defendants deny the truth of the allegations in each said heading.


                                                28
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 30 of 93




       169.    166. Defendants deny that The Phillies are entitled to any of the relief requested

in the Complaint’s “Prayer for Relief.”




                                                29
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 31 of 93




                                            DEFENSES

       Without waiving or excusing the burden of proof of The Phillies, or admitting that

Defendants have any burden of proof, Defendants assert the following affirmative and other

defenses. Defendants do not presently know all facts and circumstances with respect to The

Phillies’ allegations, and thereby reserve the right to amend this Answer should they later

discover facts demonstrating the existence of additional defenses.

                                        FIRST DEFENSE

                                    (Failure to State a Claim)

       1.      The Complaint and any purported claims for relief therein fail to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

                                      (Statute of Limitations)

       2.      The Complaint and any purported claims for relief therein are barred, precluded,

and/or limited by the statute of limitations, including but not limited to 17 U.S.C. § 507 and N.Y.

C.P.L.R. § 213.

                                        THIRD DEFENSE

                                              (Laches)

       3.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of laches. To the extent The Phillies contests Defendants’ lawful exercise

of their copyright law (i.e., federal statutory) right of termination, Copyright Office registration

of the Phanatic copyright rights, and/or ownership interests in the Phanatic work, The Phillies did

not take reasonable steps to inform Defendants of its subjective beliefs and unreasonably delayed

in informing Defendants of its purported claims.

                                                 30
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 32 of 93




                                       FOURTH DEFENSE

                                              (Estoppel)

        4.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of estoppel. To the extent The Phillies contests Defendants’ lawful

exercise of their copyright law (i.e., federal statutory) right of termination, Copyright Office

registration of the Phanatic copyright rights, and/or copyright ownership interests in the Phanatic

work, The Phillies did not take reasonable steps to inform Defendants of its subjective beliefs

and instead, made numerous representations to Defendants that are contrary to the allegations in

the Complaint, to Defendants’ detriment.

                                         FIFTH DEFENSE

                                                (Waiver)

        5.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, because The Phillies have, through its own actions, conduct, and failure to act, waived

any right to relief.

                                         SIXTH DEFENSE

                            (Injunctive/Declaratory Relief Improper)

        6.      Any claims by The Phillies for equitable relief are barred because The Phillies

have an adequate and complete remedy at law, and/or cannot make the other requisite showings

to obtain equitable relief, including but not limited to injunctive relief or declaratory relief.

                                       SEVENTH DEFENSE

                                         (Copyright Misuse)

        7.      The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrine of copyright misuse.


                                                  31
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 33 of 93




                                       EIGHTH DEFENSE

                                       (Trademark Misuse)

       8.      The Phillies’ claim under Count VI is barred, in whole or in part, by the doctrine

of trademark misuse.

                                        NINTH DEFENSE

                                           (Dastar Rule)

       9.      The Phillies’ claim under Count VI is barred, in whole or in part, by the Supreme

Court’s holding in Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003).

                                        TENTH DEFENSE

                              (Lack of Subject Matter Jurisdiction)

       10.     The Court lacks subject matter jurisdiction over Counts V and VI to the extent

that The Phillies fail to allege any case or controversy.

                                     ELEVENTH DEFENSE

                                       (Statutory Standing)

       11.     The Phillies’ claims under Counts V and VI are barred, in whole or in part,

because The Phillies lack standing under the Declaratory Judgments Act, 28 U.S.C. § 2201.

                                      TWELTH DEFENSE

                                       (Article III Standing)

       12.     The Phillies’ claims under Counts V and VI are barred, in whole or in part,

because The Phillies’ lack standing under Article III of the United States Constitution.




                                                 32
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 34 of 93




                                   THIRTEENTH DEFENSE

                    (Ratification/Acquiescence/Abandonment/Forfeiture)

       13.     The Complaint and any purported claims for relief therein are barred, in whole or

in part, by the doctrines of ratification, acquiescence, abandonment, and/or forfeiture.

                                  FOURTEENTH DEFENSE

                                 (Preemption by Federal Law)

       14.     The Phillies’ claims under Count VII and VIII are preempted by the U.S.

Copyright Act, see 17 U.S.C. § 301.

                                    FIFTEENTH DEFENSE

                                          (No Damages)

       15.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because The Phillies have not suffered any damage or injury as a result of any act or

conduct by Defendants.

                                    SIXTEENTH DEFENSE

                                   (Damages Too Speculative)

       16.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because damages sought are too speculative and remote.

                                  SEVENTEENTH DEFENSE

                                      (Failure to Mitigate)

       17.     The Phillies’ claims to damages under Counts VII and VIII are barred, in whole

or in part, because The Phillies have failed to mitigate any alleged damages.




                                                33
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 35 of 93




                                     EIGHTEENTH DEFENSE

                                             (Good Faith)

         18.    Count VII and VIII are barred, in whole or in part, because Defendants acted in

good faith in all of their dealings with The Phillies. Defendants have dealt honestly and fairly

with The Phillies; The Phillies’ alleged ignorance of Defendants’ statutory termination right

under U.S. copyright law is a problem of The Phillies’ own making.

                                     NINETEENTH DEFENSE

                                              (Bad Faith)

         19.    The Complaint and any purported claims for relief therein are barred, in whole or

in part, as a result of The Phillies’ bad faith.

                                      TWENTIETH DEFENSE

                                           (Unclean Hands)

         20.    The Phillies have not come to Court with clean hands and thus, the Complaint and

any purported claims for relief therein are barred, in whole or in part, by the doctrine of unclean

hands.

                                    TWENTY-FIRST DEFENSE

                 (Breach of Implied Covenant of Good Faith and Fair Dealing)

         21.    The Complaint and any purported claims for relief therein are barred due to the

fact that The Phillies, by their own acts and/or omissions, breached the covenant of good faith

and fair dealing implied in its agreements with Defendants.




                                                   34
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 36 of 93




                                 TWENTY-SECOND DEFENSE

                                        (First Amendment)

       22.     The Phillies’ claim under Count VI is barred, in whole or in part, by the First

Amendment to the U.S. Constitution.

                                  TWENTY-THIRD DEFENSE

                                             (Fair Use)

       23.     The Phillies’ claim under Count VI is barred, in whole or in part, by the fair use

defense.

                                 TWENTY-FOURTH DEFENSE

                                (Breach and Default by Plaintiff)

       24.     Defendants have substantially performed any and all contractual obligations, and

any duty or performance on behalf of Defendants is excused by The Phillies’ own actions,

breaches, and defaults, including but not limited to those specified in Defendants’ counterclaims.



       WHEREFORE, Defendants request that the Court issue a judgment in their favor; order

that The Phillies are not entitled to any relief on any of their claims; and order that Defendants

are entitled to a judgment in their favor for their reasonable attorneys’ fees and full costs,

including under 17 U.S.C. § 505.




                                                  35
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 37 of 93




                                       COUNTERCLAIMS

       Defendants and Counterclaim Plaintiffs Harrison/Erickson Incorporated, Harrison

Erickson, a partnership, Wayde Harrison, and Bonnie Erickson (collectively, “Counterclaim

Plaintiffs”), by and through their undersigned counsel, hereby allege, on personal knowledge as

to matters relating to themselves and on information and belief as to all other matters, as follows:

                                            PARTIES

       1.      Counterclaim Plaintiffs repeat and reallege paragraphs 1-102 of their Answer, and

also incorporate into these counterclaims the denials, averments, and defenses set forth in

response to The Phillies’ Complaint.

       2.      Counterclaim Plaintiff Bonnie Erickson is a designer of puppets, costumes, toys,

and graphics, best known for her work as Head of the Muppet Workshop with Jim Henson. With

her husband, Counterclaim Plaintiff Wayde Harrison, she is a partner in Counterclaim Plaintiff

Harrison/Erickson. Counterclaim Plaintiffs are all domiciled in Brooklyn, New York.

       3.      Erickson and Harrison authored the “Phanatic” at the request of The Phillies

Major League Baseball team. Counterclaim Defendant The Phillies is a Pennsylvania limited

partnership, which is trying to subvert the letter and intent of the Copyright Act by attempting to

prevent Harrison and Erickson from terminating an assignment of the copyrights authored and

owned by Harrison and Erickson to the Phanatic, under 17 U.S.C. § 203.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of the action pursuant to 28

U.S.C. §§ 1331 and 1338 because the counterclaims arise under the Copyright Act.

       5.      An actual controversy exists between the parties because The Phillies have

wrongly claimed an ownership interest in the Phanatic as a purported copyright author of the


                                                36
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 38 of 93




mascot and of an associated “character.” The Phillies have also wrongly claimed that a notice of

termination served by Counterclaim Plaintiffs on The Phillies and, instructing that athe October

31, 1984 Assignment of the copyright to the Phanatic from Counterclaim Plaintiffs to The

Phillies will terminate (and now has terminated) on June 15, 2020 under 17 U.S.C. § 203, in June

2020, is invalid. Thus, the Court has subject matter jurisdiction under 28 U.S.C. § 2201.

        6.      This Court has personal jurisdiction over The Phillies pursuant to N.Y.C.P.L.R. §

302. The Phillies transact business within the state and enter contracts to supply goods or

services in the state. The Phillies have further consented to jurisdiction in this District by filing

the instant lawsuit in this District.

        7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1400 because a

substantial part of the events giving rise to the counterclaims occurred in this District.

                                               FACTS

        8.      Termination rights—which provide authors with an opportunity to reclaim

copyright rights and/or renegotiate with an assignee for additional monies 35 years after the

rights are assigned—were added by Congress to the 1976 Copyright Act to protect individual

artists such as Harrison and Erickson by allowing them to recapture the value of their works.

Artists deserve statutory protection to reclaim their rights because they create artistic works that

enormously benefit the public.

        9.      Counterclaim Plaintiffs lawfully exercised their termination right under the

Copyright Act. Concurrently, H/E informed The Phillies that they wanted to renegotiate a re-

granting of the rights to the Phanatic for future use of the Phanatic copyright for fair value. Over

the thirty five years subsequent to the grant of rights in the 1984 Agreement, The Phanatic

earned millions of dollars for The Phillies and their assignees, and the Phanatic has been


                                                  37
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 39 of 93




recognized as one of the best and most popular mascots in all of sports—a value, longevity, and

recognition that was not, and could not have been, predicted in its early years. While the

Phanatic was an immediate hit, its popularity has grown beyond any reasonable prediction, and

no one could have reasonably known the enormous and enduring impact that the mascot would

make on The Phillies, the city of Philadelphia, and Major League Baseball. Having properly

terminated the 35-year-old grant to The Phillies in accordance with the express provisions of the

Copyright Act, and wanting the Phanatic to remain in Philadelphia where they believe it belongs,

Counterclaim Plaintiffs hoped to negotiate fair compensation for the further grant to The Phillies

the right to continue to use their artistic creation, the Phanatic. While in the midst of negotiations

however, The Phillies without any prior notice commenced this action. Now that the termination

of the grant is effective, The Phillies are trying to misappropriate Counterclaim Plaintiffs’

intellectual property without paying any compensation for H/E’s decades-old registered

copyright in the Phanatic.

       10.     Counterclaim Plaintiffs did not simply design a costume, but also provided The

Phillies with a fully integrated character. Counterclaim Plaintiffs, not The Phillies, who were

hesitant about even introducing a new mascot at the time, took action to ensure that the Phanatic

mascot would last. Counterclaim Plaintiffs gave direction to Dave Raymond—the first actor to

perform as the Phanatic—on how to interpret that character, and created hundreds of illustrations

and other portrayals of the Phanatic that embody and promote that character. The rights to all of

those illustrations and other portrayals of the Phanatic were granted to The Phillies under the

1984 Agreement. Because Counterclaim Plaintiffs have lawfully terminated the grant of rights

in the 1984 Agreement pursuant to Section 203 of the Copyright Act, and because The Phillies

have been unwilling or unable to negotiate with Counterclaim Plaintiffs a fair payment reflecting


                                                 38
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 40 of 93




the value of a new grant of rights, all of those rights have lapsed, reverting to Counterclaim

Plaintiffs.

        11.    8. The Phillies have known and conceded for four decades that they did not author

or initially own the copyrights in the Phanatic and the countless early illustrations and other

portrayals of the Phanatic. They admitted as much in the exhibits attached to their own

Complaint in this action, which are binding agreements concerning copyright authorship and

ownership, and the exploitation of the Phanatic. Only after Counterclaim Plaintiffs served The

Phillies with a valid termination notice under 17 U.S.C. § 203, in 2018, did The Phillies concoct

theories as to why they should be declared an original author of the Phanatic, solely in an attempt

to deny Counterclaim Plaintiffs their lawful termination rights and continue using the Phanatic

without authorization or payment to Counterclaim Plaintiffs.

        9. The purpose of termination of assignments under the Copyright Act is to provide

authors with an opportunity 35 years later to reclaim rights and/or negotiate with an original

assignee, for additional monies, for a term extended beyond the 35 year term. There is nothing

unfair about this statutory entitlement: indeed Congress created it due to the inequities individual

authors such as Harrison and Erickson frequently face when entering negotiations with large

companies like The Phillies.

        12.    10. When The Phillies asked Counterclaim Plaintiffs to create a mascot, the team

knew they were seeking the assistance of established artists. Although The Phillies first asked

Jim Henson to take on the project, he told them they should hire Bonnie Erickson, who had

worked with Henson to create such famous art works as Miss Piggy, and who also had worked

on the Sesame Street programs.




                                                 39
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 41 of 93




       13.     11. The entire artistic design for the Phanatic, a fantasy animal, with both artistic

merit, as well as a written and well-thought out backstory and personality (i.e., as an anomaly of

evolution from the Galapagos Islands), was created solely by Counterclaim Plaintiffs. The

Phillies contributed no copyrightable work to the project, and only simple, abstract notional

ideas, none of which had any copyrightable expressioncertainly did not consider themselves to

be authors of the Phanatic when it was created. Counterclaim Plaintiffs conceived of, and

designed, the color, shape, mannerisms, fictional backstory, and other protectable elements of the

Phanatic. For example, Erickson designed the large snout of the Phanatic to resemble a

megaphone, because the name Phanatic implied a loud and boisterous cheerleader-type, super

fan character. She also chose green as the color for the mascot, because after visiting the

PhiladelphiaThe Phillies’ old Veterans sStadium to gather inspiration, she thought a green

mascot would stand out among the multi-coloredcolored seats.

       14.     12. As stated above, The Phillies admitted this was true in multiple signed

agreements, which reference Counterclaim Plaintiffs’ initial ownership and authorship of the

copyrights to the Phanatic, including the Phanatic “character.” So, Counterclaim Plaintiffs

expressly repudiated any initial ownershipauthorship claim by The Phillies long ago. Indeed,

The Phillies were granted an assignment of the Phanatic copyrights from Counterclaim Plaintiffs

in 1984, acknowledging in writing not only that H/ECounterclaim Plaintiffs owned and had

registered the Phanatic copyright, but that The Phillies would exercise reasonable efforts to

credit Counterclaim Plaintiffs as the creators of the Phanatic.

       15.     13. The U.S. Copyright Office also acknowledged Counterclaim Plaintiffs’

authorship and ownership of the copyright to the Phanatic mascot design by issuing a 1979

registration certificate, VA 0-023-748, to Counterclaim Plaintiffs. That certificate, which is


                                                 40
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 42 of 93




prima facie evidence of the truth of the facts stated therein, 17 U.S.C. § 410, and of which The

Phillies were well aware, confirms The Phillies did not author the Phanatic. The Phillies never

challenged this registration for decades, until they received a valid termination notice from

Counterclaim Plaintiffs, informing theThe Phillies that Counterclaim Plaintiffs will reclaim

ownership of the Phanatic on June 15, 2020 (the “Effective Termination Date”). The U.S.

Copyright Office has now also recorded that valid termination notice, indicating it was

substantively complete and procedurally proper.

       16.     Because the Effective Termination has passed, all rights in the Phanatic that were

transferred to The Phillies under the 1984 Agreement have now lapsed and reverted to

Counterclaim Plaintiffs.

       17.     14. Prior to the Effective Termination Date, The Phillies have threatened to

continue using the copyrighted material of the Phanatic, even after ownership of the copyrights

reverts to Counterclaim Plaintiffs under 17 U.S.C. § 203. Rather than respecting the public

policy choices of Congress, which elected to provide artists with the ability to reclaim their

rights, or pay additional money for their highly successful work after the termination is effected

in 2020, The Phillies are trying to bullyThe Effective Termination Date has now passed, and,

consistent with those threats and fueled purely by a desire to avoid the effects of termination and

steal Counterclaim Plaintiffs’ valuable intellectual property, The Phillies have continued to use

the Phanatic mascot design and related artwork without permission, infringing copyrights that

have now reverted to Counterclaim Plaintiffs and force them to waste money on a lawsuit. This

Court should set them straight..

       18.     Also, with blatant disrespect of Counterclaim Plaintiffs’ rights and artistry in the

Phanatic, The Phillies have created a knock-off Phanatic, which they introduced during their


                                                41
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 43 of 93




Spring training on February 23, 2020 (hereinafter referred to as “P2”). The Phillies created this

P2 knock-off, because they know that they have no basis to challenge Counterclaim Plaintiffs’

termination right under 17 U.S.C. § 203.

       19.     P2 features minor, slavish changes to Counterclaim Plaintiffs’ Phanatic mascot

design, and represents a lazy attempt by The Phillies to try to use an exception to the termination

right that is reserved solely for derivative works created under the authority of the grant, such as

a movie adaptation of a novel. See 17 U.S.C. § 203(b)(1) (the “Derivative Work Exception”).

The Derivative Work Exception is only intended to allow creators of derivative works to

continue utilizing such works after termination. It is not, however, intended to protect the

creators of wholesale knock-offs.

       20.     P2 is not a derivative work prepared under the authority of the 1984 Agreement.

The Phillies did not recast, transform, or adapt the Phanatic. They copied it. Indeed, P2 is a

blatant knock-off reproduction of the Phanatic mascot design that Counterclaim Plaintiffs

created, and which The Phillies no longer own nor have the right to use. The alterations to

Counterclaim Plaintiffs’ design are minimal, wholly unoriginal, and in no way reflect an artistic

desire to change it. These statements are not merely the view of Counterclaim Plaintiffs, but the

opinion of Counterclaim Plaintiffs’ qualified expert, who has worked in the creative industries

designing original characters and brand mascots for decades.

       21.     In fact, The Phillies deliberately designed P2 so that people would not notice the

difference between Counterclaim Plaintiffs’ Phanatic mascot design and P2. The Phillies

themselves internally confirmed that they knew that it was unlikely that anyone would notice a

difference between the original Phanatic and the P2 knock-off. The Phillies’ express goal was to

create P2 in a way that it would be perceived as virtually indistinguishable from the original


                                                 42
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 44 of 93




Phanatic character created by Counterclaim Plaintiffs. Even media reports have suggested that

the differences in P2 are barely noticeable.

       22.     The Phillies’ creation of P2, solely to try to nullify Counterclaim Plaintiffs’

termination right, is an abuse of the Derivative Work Exception, and does not fall within its

purview. The Phillies’ continued exploitation of P2, now that the Effective Termination Date

has passed, is infringing, and continues to infringe, Counterclaim Plaintiffs’ copyright rights.

       23.     The Phillies have confirmed through their conduct after the Effective Termination

Date that their attempt to take advantage of the Derivative Work Exception is a ruse. Even if

The Phillies were legally entitled to continue using P2 under the Derivative Work Exception (and

they cannot, given that P2 is not a derivative work, as described above), The Phillies have no

legal right to create new derivative works now that the Effective Termination Date has passed.

This is because the Derivative Work Exception is limited only to derivative works prepared

while the 1984 Agreement was still in effect. Congress made clear that the privilege to continue

utilizing derivative works prepared under authority of the grant “does not extend to the

preparation after the termination of other derivative works based upon the copyrighted work

covered by the terminated grant.” 17 U.S.C. § 203(b)(1) (emphasis added). In other words, the

Derivative Work Exception does not allow The Phillies to make post-termination derivatives of a

derivative work, i.e., new works based on a derivative work, where such a new work was created

after termination, because any “derivative of a derivative” would necessarily be based upon the

copyrighted work covered by the terminated grant. For instance, while the Derivative Work

Exception might allow The Phillies to continue exploiting a comic book based on the Phanatic

that was a permitted derivative work prior to termination, the Derivative Work Exception would




                                                 43
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 45 of 93




not allow The Phillies to develop a film adaptation of the comic book after its rights in the

Phanatic have lapsed.

       24.     Despite the unequivocal limitation on the Derivative Works Exception, The

Phillies have willfully prepared or caused others to prepare countless derivative works based on

P2 after the Effective Termination Date, and have threatened to produce countless more. Every

single one of these new works unlawfully incorporates Counterclaim Plaintiff’s Phanatic design,

which The Phillies are aware they no longer own.

       25.     These new “derivatives of a derivative,” i.e., new works based on the purported

derivative P2 work, include inter alia new performances and portrayals of P2, which The Phillies

have directly prepared, or knowingly authorized, enabled, encouraged and/or induced others to

prepare, and which have been fixed in videos and images that have been transmitted, displayed,

and disseminated to the public. Since the Effective Termination Date, The Phillies have

blatantly prepared and broadcast over the internet various promotional videos that prominently

feature P2, such as “Phanatic takes on the speed pitch machine,” “Phanatic celebrates Opening

Day in 2020 … finally!,” “Phanatic launches a hotdog to … T-Mac?,” and “Phanatic ensures

umpires are properly sanitizing in 2020,” or have knowingly authorized, enabled, encouraged

and/or induced others to prepare and broadcast such promotional videos; The Phillies have

prepared, displayed, and disseminated numerous new photographs and artwork that prominently

feature P2 on their social media channels, such as on Instagram, or have knowingly authorized,

enabled, encouraged and/or induced others to prepare, display, and disseminate such new

photographs and artwork; and The Phillies have prominently featured P2 acting out routines

during broadcasts of baseball games at Citizens Bank Park, which The Phillies or others acting in

conjunction with or on behalf of The Phillies have fixed into new works and transmitted to the


                                                44
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 46 of 93




public. Every single one of these portrayals of P2 constitutes a new, unauthorized work created

after the Effective Termination Date that incorporates Counterclaim Plaintiffs’ Phanatic design,

which The Phillies are aware they no longer own. Attached hereto as Exhibit A is a non-

exhaustive list illustrating the vast number of ways that The Phillies are exploiting P2, in blatant

disregard for Counterclaim Plaintiffs’ rights in the underlying Phanatic mascot design. The

Phillies seemingly produce new works that unlawfully incorporate the Phanatic every week, each

of which constitutes a new and separate instance of infringement.

       26.     The Phillies have admitted that they have no intention of complying with

Counterclaim Plaintiffs’ termination rights and the Derivative Work Exception going forward.

The Phillies have repeatedly admitted that they intend to create new merchandise featuring P2

after the Effective Termination Date, without Counterclaim Plaintiffs’ permission, and without

any compensation to Counterclaim Plaintiffs. Every piece of merchandise featuring P2

constitutes a new derivative work that would necessarily incorporate Counterclaim Plaintiffs’

Phanatic design, which The Phillies are aware they no longer own.

       27.     The Phillies have even produced what they refer to as a P2 “Style Guide,” which

features artwork that in many cases is copied almost verbatim from early artwork that

Counterclaim Plaintiffs created. Such artwork, including the artwork listed on Exhibit B hereto

(hereinafter referred to as the “Phanatic Artwork”), was bundled into the 1984 Assignment along

with the Phanatic mascot design, and the rights to such works are no longer The Phillies to

exploit. The Phillies have admitted that this “Style Guide” is intended to assist third parties in

unlawfully preparing new derivative works featuring P2 after the Effective Termination Date.

Each new derivative work featuring P2 prepared by a third party would necessarily incorporate




                                                 45
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 47 of 93




Counterclaim Plaintiffs’ Phanatic mascot design and the Phanatic Artwork, which The Phillies

are aware they do not own.

       28.     The foregoing is a non-exhaustive description of The Phillies’ ongoing activities

and threatened activities with respect to The Phillies’ unauthorized exploitation of P2. The full

scope of such infringing conduct is not yet known to Counterclaim Plaintiffs, and it is continuing

to increase. The Phillies are aware that every single derivative work that features P2 after the

Effective Terminate Date unlawfully incorporates Counterclaim Plaintiffs’ Phanatic mascot

design and/or the Phanatic Artwork, and is not allowed by the Derivative Work Exception. The

Phillies have no interest in curbing such illegal activities. The Phillies in this case have even

represented through their agents that they will continue to engage in such infringing conduct

even if they lose this lawsuit.

       29.     By continuing to unilaterally create and authorize others to create new works

featuring P2 after the Effective Terminate Date, The Phillies have demonstrated that they have

no intention to comply with the termination provisions of the Copyright Act or respect

Counterclaim Plaintiffs’ copyright rights. To the contrary, The Phillies seek to profit off the

creative work of others, and ignore their legal responsibilities.

       30.     In addition to the unlawful activities described above, The Phillies also continue

to sell and knowingly authorize, enable, encourage, and/or induce others to sell unauthorized

merchandise featuring numerous pieces of the Phanatic Artwork listed on Exhibit B. The

Phillies know that their rights to exploit such merchandise or license others to exploit such

merchandise had cut off on the Effective Termination Date, but they and their licensees continue

to produce and sell such works without Counterclaim Plaintiffs’ permission.




                                                 46
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 48 of 93




       31.     The Phillies derive an obvious and direct financial benefit from the infringement

of Counterclaim Plaintiffs’ Phanatic mascot design and related artwork. The Phanatic is notably

a major commercial draw to The Phillies’ baseball franchise, and while The Phillies have the

legal and practical right, and indeed obligation, to prevent or limit the infringement of the

Phanatic, they have chosen not to do so because they want to continue to profit off of

Counterclaim Plaintiffs’ creativity without compensating the Counterclaim Plaintiffs.

       32.     By The Phillies’ unlawful conduct, wholesale unauthorized copies and

adaptations of Counterclaim Plaintiffs’ copyrighted works are being made and distributed into

the stream of commerce with no restriction preventing their downstream dissemination. Such

infringing activity strips Counterclaim Plaintiffs of the creative control to which they are entitled,

undermines Counterclaim Plaintiffs’ own ability to exploit their works, diminishes the perceived

value of those works to Counterclaim Plaintiffs’ potential licensees, and associates Counterclaim

Plaintiffs with a knock-off Phanatic design that cheapens Counterclaim Plaintiffs’ iconic

creation, thereby causing irreparable damage to Counterclaim Plaintiffs’ business and reputation

as renowned character and mascot designers.

       33.     In full recognition that their conduct is illegal, The Phillies have represented to

Counterclaim Plaintiffs that they have no intention of respecting Counterclaim Plaintiffs’ rights

going forward, and have further represented to Counterclaim Plaintiffs that they will continue to

infringe Counterclaim Plaintiffs’ copyrights even if The Phillies lose this lawsuit. In other

words, The Phillies have made the conscious decision to infringe first and pay later, rather than

responsibly comply with the law and obtain permission from Counterclaim Plaintiffs.

       34.     The Phillies’ infringement will result, and has resulted, in a substantial decline in

revenue to which Counterclaim Plaintiffs’ are entitled, and—if permitted to continue—


                                                 47
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 49 of 93




effectively renders the termination provisions of the 1976 Copyright Act meaningless. Actions

such as those taken by The Phillies not only violate the express rights granted to H/E under the

Copyright Act, but also undermine the very purposes of the Copyright Act, adversely impacting

the creation of new artwork.

          35.   Rather than respecting the public policy choices of Congress to protect artists by

providing them with the ability to reclaim their rights, The Phillies are willfully and unlawfully

exploiting Counterclaim Plaintiffs’ Phanatic, and they must answer for their blatantly unlawful

conduct.

                                             CLAIMS

                        First Cause of Action –Authorship of the Phanatic

          36.   15. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-1435

herein.

          37.   16. In 1978, Counterclaim Plaintiffs created the Phillie Phanatic. The Phillies

contributed no artistic expression to the Phanatic whatsoever, let alone copyrightable expression.

          38.   17. Between 1978 and 1984, the parties entered multiple written agreements

within which The Phillies acknowledged Counterclaim Plaintiffs’ authorship of the Phanatic.

These agreements include acknowledgement of Counterclaim Plaintiffs’ authorship of the

Phanatic “character.”

          39.   18. After Counterclaim Plaintiffs served a notice on The Phillies in 2018, as

required by the Copyright Act, to terminate theirthe 1984 Aassignment of the copyright rights in

the Phanatic, The Phillies concocted an argument to attempt to claim partial authorship of the

Phanatic. An actual, substantial, and justiciable controversy thus exists between Counterclaim




                                                 48
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 50 of 93




Plaintiffs and The Phillies concerning who authored and initially owned the copyright rights in

the Phanatic. A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

          40.   19. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that they authored the Phanatic, and that The Phillies did not.

                Second Cause of Action – Statute of Limitations and Estoppel

          41.   20. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-1940

herein.

          42.   21. Counterclaim Plaintiffs always claimed authorship and initial ownership of

the copyright to the Phanatic. Counterclaim Plaintiffs also always denied that The Phillies had

any authorship interest in the Phanatic. These denials were express, and were even conveyed in

writing multiple times in and before 1984. Indeed, in 1979, Counterclaim Plaintiffs registered

the copyright to the Phanatic, and informed The Phillies that they did so. The Phillies never

claimed an authorship interest in the Phanatic for forty years.

          43.   22. The Copyright Act, 17 U.S.C. § 507, includes a three-year statute of

limitations. This limitations provision applies to claims of authorship, just as it does to

infringement actions. Because Counterclaim Plaintiffs repudiated any authorship claim

possessed by The Phillies, and The Phillies failed to file an action within three years contesting

Counterclaim Plaintiffs’ rights, the statute of limitations now bars The Phillies from claiming any

authorship interest.

          44.   23. Moreover, Counterclaim Plaintiffs materially and reasonably relied on The

Phillies’ representations that they acknowledged Counterclaim Plaintiffs’ authorship of the

Phanatic when the parties entered written agreements and Counterclaim Plaintiffs continued to




                                                 49
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 51 of 93




do business with The Phillies after doing so. Equitable estoppel therefore bars The Phillies from

now challenging Counterclaim Plaintiffs’ authorship of the Phanatic.

          45.   24. Nevertheless, theafter taking the benefit of the written agreements and

exploiting the Phanatic grant for more than 35 years, The Phillies are now asserting, for the first

time, that they authored the Phanatic. Equitable estoppel bars The Phillies from now challenging

Counterclaim Plaintiffs’ authorship of the Phanatic. An actual, substantial, and justiciable

controversy thus exists between Counterclaim Plaintiffs and The Phillies concerning who

authored the Phanatic. A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’

rights.

          46.   25. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that the Copyright Act’s statute of limitations and equitable estoppel prevent The

Phillies from claiming any authorship of the Phanatic.

                  Third Cause of Action – Validity of Copyright Registration

          47.   26. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-2546

herein.

          48.   27. In 1979, Counterclaim Plaintiffs registered their copyright interests in the

Phanatic, and the U.S Copyright Office issued a registration certificate that same year. In

applying for the registration, Counterclaim Plaintiffs complied with all applicable Copyright

Office regulations and practices. Counterclaim Plaintiffs did so in good faith, and informed The

Phillies of the issuance of the Copyright Office registration certificate. The Phillies

acknowledged the existence of the certificate in writing, and even used it to enforce their rights

during the term of the 1984 assignment.




                                                 50
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 52 of 93




          49.   28. Moreover, Counterclaim Plaintiffs reasonably and materially relied on The

Phillies representations that they acknowledged the validity of Counterclaim Plaintiffs’

registration when the parties entered written agreements and Counterclaim Plaintiffs continued to

do business with The Phillies after doing so. Equitable estoppel, and the Copyright Act’s statute

of limitations, 17 U.S.C. § 507, therefore bar The Phillies from now challenging the validity of

Counterclaim Plaintiffs’ registration.

          50.   29. Nevertheless, The Phillies assert that the registration is invalid. An actual,

substantial, and justiciable controversy thus exists between Counterclaim Plaintiffs and The

Phillies concerning the whether Counterclaim Plaintiffs possess a valid registration. A judicial

declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

          51.   30. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that their registration certificate is valid.

                    Fourth Cause of Action – Validity of Termination Notice

          52.   31. Counterclaim Plaintiffs reallege all of the allegations in paragraphs 1-3051

herein.

          53.   32. On October 31, 1984, Counterclaim Plaintiffs assigned, in writing, their

copyrights in the Phanatic to The Phillies. Under 17 U.S.C. § 203, Counterclaim Plaintiffs are

entitled to terminate that transfer.

          54.   33. The statute states: “Termination of the grant may be effected at any time

during a period of five years beginning at the end of thirty-five years from the date of execution

of the grant ...” The statute also states: “Termination of the grant may be effected

notwithstanding any agreement to the contrary, including an agreement to make a will or to make

any future grant.” The statute also states: “Upon the effective date of termination, all rights


                                                    51
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 53 of 93




under this title that were covered by the terminated grants revert to the author, authors, and other

persons owning termination interests …”

          55.   34. Counterclaim Plaintiffs complied with all of 17 U.S.C. § 203’s requirements,

including a timely notice of termination and the requirement to record the termination notice

with the U.S. Copyright Office. The notice was timely, complete, and valid. Pursuant to the

notice, the 1984 assignment of the Phanatic copyright by Counterclaim Plaintiffs to The Phillies

will terminated on June 15, 2020.

          56.   35. The Phillies have claimed that the termination notice is ineffective, and have

threatened to continue, and continued, to use the copyright rights to the Phanatic after the date on

which the assignment is terminated. An actual, substantial, and justiciable controversy thus

exists between Counterclaim Plaintiffs and The Phillies concerning whether the termination

notice is valid. A judicial declaration is necessary to vindicate Counterclaim Plaintiffs’ rights.

          57.   36. Based on the foregoing, Counterclaim Plaintiffs hereby request a judicial

declaration that, under the Copyright Act, the termination notice effectively terminates the 1984

Assignment and all copyright interests owned by Counterclaim Plaintiffs in the Phanatic reverts

to Counterclaim Plaintiffs in accordance with Section 203.

                Fifth Cause of Action – Injunctive ReliefCopyright Infringement

          58.   37. Counterclaim Plaintiffs reallege all of the allegations of paragraphs 1-3657

herein.

          59.   The Phanatic mascot design and Phanatic Artwork listed on Exhibit B created by

Counterclaim Plaintiffs constitute original, copyrightable subject matter pursuant to the

Copyright Act, and are protected by a United States Certificate of Copyright Registration duly

registered with the United States Copyright Office (the “Phanatic Copyrights”). Counterclaim


                                                 52
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 54 of 93




Plaintiffs have validly exercised their termination rights pursuant to 17 U.S.C. § 203, and with

the passage of the Effective Termination Date on June 15, 2020, are the owners of and/or

exclusively control all rights, title, and interest in and to the Phanatic Copyrights.

       60.     The Phanatic Artwork listed on Exhibit B repeats content verbatim from the

original copyrighted Phanatic mascot design, and Counterclaim Plaintiffs rely upon their

copyright registration for the underlying mascot design. In addition, independent registrations

for the works listed on Exhibit B were filed with the U.S. Copyright Office on the Effective

Termination Date, and Counterclaim Plaintiffs intend to amend their Counterclaims as necessary

to reflect those registrations when they are issued.

       61.     The Phillies have reproduced, adapted, distributed, and publicly displayed the

Phanatic Copyrights without authorization subsequent to the Effective Termination Date,

including inter alia, by continuing to exploit a knock-off Phanatic mascot design, P2, creating

new adaptations of the Phanatic Copyrights such as those set forth in Exhibit A, and continuing

to exploit merchandise that unlawfully incorporates the Phanatic Artwork. In addition, without

the permission or consent of Counterclaim Plaintiffs, The Phillies have knowingly encouraged,

induced, materially contributed to, and/or facilitated, the unauthorized reproduction, adaptation,

distribution, and public display of the Phanatic Copyrights subsequent to the Effective

Termination Date. The Phillies also have the right and ability to stop or limit the infringement,

and have a direct financial interest in such infringing activities. As such, The Phillies are directly

and secondarily liable for infringement under the Copyright Act.

       38. Given that Counterclaim Plaintiffs’ termination notice is valid and enforceable as

stated above in the Fourth Cause of Action, continued use by The Phillies of the Phanatic

copyright after the effective date of termination will constitute actionable copyright infringement


                                                  53
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 55 of 93




under 17 U.S.C. §§ 106 and 501. A copyright owner whose exclusive rights are infringed is

entitled, inter alia, to an injunction under 17 U.S.C. § 502. The Court has the power to issue an

injunction not only to restrain copyright infringement, but also to prevent it under 17 U.S.C. §

502(a). Moreover, Counterclaim Plaintiffs obtained a copyright registration certificate from the

U.S. Copyright Office for the copyright rights in the Phanatic in 1979.

       39. The Phillies have expressly threatened to willfully continue to use the Phanatic

copyright without authorization, even if this Court rejects their declaratory judgment claims and

grants Counterclaim Plaintiffs’ declaratory judgment claims. In other words, The Phillies have

threatened to force Counterclaim Plaintiffs to sue The Phillies for infringement, even if the Court

issues a declaratory judgment in Counterclaim Plaintiffs’ favor stating that the termination notice

served on The Phillies effectively terminates the 1984 grant made to The Phillies by

Counterclaim Plaintiffs. This bold threat creates a dispute between Counterclaim Plaintiffs and

The Phillies concerning whether The Phillies may continue to use the Phanatic copyright rights

after the date of termination. A judicial declaration and permanent injunction is necessary to

prevent blatant infringement of Counterclaim Plaintiffs’ rights.

       40. In the absence of an injunction, Counterclaim Plaintiffs will be substantially and

irreparably injured by The Phillies’ willful infringement. These injuries are not compensable by

monetary damages alone and there is no adequate remedy at a law.

       62.      41. Based on the foregoing,The infringement of Counterclaim Plaintiffs hereby

request a permanent injunction against The Phillies’ continued willful violation of the exclusive

rights that Counterclaim Plaintiffs will reclaim upon the effective date of the termination notice.’

rights in each of their respective copyrighted works constitutes a separate and distinct act of

infringement.


                                                 54
     Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 56 of 93




        63.    The Phillies’ unlawful conduct, as set forth above, was willful, intentional,

malicious and purposeful, in disregard of and with indifference to the rights of Counterclaim

Plaintiffs.

        64.    The Phillies’ actions described above have caused and will continue to cause

irreparable damage to Counterclaim Plaintiffs, for which Counterclaim Plaintiffs have no remedy

at law. Indeed, The Phillies have already engaged in the blatant wholesale infringement of the

Phanatic Copyrights by, among other things, continuing to prepare new derivative works

featuring P2 after the Effective Termination Date without permission. The Phillies are aware

that every single one of these new works unlawfully incorporates, and therefore infringes on,

Counterclaim Plaintiffs’ copyrighted material, see 17 U.S.C. § 203(b)(1), but nonetheless have

expressed every intention of continuing to expand their use of P2 through the preparation of

countless more unauthorized new works that feature P2. Such conduct is indefensible. Unless

The Phillies are restrained by this Court from continuing their infringement of Counterclaim

Plaintiffs’ copyrights, these injuries will continue to occur in the future. Counterclaim Plaintiffs

are accordingly entitled to injunctive relief restraining The Phillies from further infringement.

                    PRAYER FOR RELIEF AND DEMAND FOR JURY

        65.    42. Wherefore, Counterclaim Plaintiffs pray for a judgment in their favor and

against The Phillies and request the following relief:

                 a. A declaratory judgment that Counterclaim Plaintiffs authored and initially

                     owned the Phanatic, and that The Phillies did not;

                 b. A declaratory judgment that The Phillies are barred by the Copyright Act’s

                     statute of limitations, and by equitable estoppel, from asserting an

                     authorship interest in the Phanatic;


                                                 55
Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 57 of 93




         c. A declaratory judgment that Counterclaim Plaintiffs’ 1979 copyright

            registration for the Phanatic is valid;

         d. A declaratory judgment that the termination notice served by Counterclaim

            Plaintiffs on The Phillies is effective and valid, and that the 1984 assignment

            from Counterclaim Plaintiffs to The Phillies of the copyright rights to the

            Phillie Phanatic will terminated on June 15, 2020;

         e. For a declaration that The Phillies have willfully infringed and are

            continuing to infringe Counterclaim Plaintiffs’ copyrights, including inter

            alia, through the preparation after the Effective Termination Date of new

            works that are based upon Counterclaim Plaintiffs’ copyrights.

         f. For statutory damages pursuant to 17 U.S.C. § 504(c), in an amount up to

            the maximum provided by law, arising from The Phillies’ willful violations

            of Counterclaim Plaintiffs’ rights under the Copyright Act or, in the

            alternative, at Counterclaim Plaintiffs’ election pursuant to 17 U.S.C. §

            504(b), Counterclaim Plaintiffs’ actual damages, including The Phillies

            profits from the infringements and the value received by the Phillies

            resulting from its infringements, in an amount to be proven at trial;

         g. An order pursuant to 17 U.S.C. § 505 awarding Counterclaim Plaintiffs their

            costs in this action, including their reasonable attorneys’ fees;

         h. For pre-judgment and post-judgment interest at the applicable rate on any

            monetary award made part of the judgment against The Phillies;

         i. e. AFor such equitable relief under Title 17, Title 28, and/or the Court’s

            inherent authority as is necessary to prevent or restrain infringement of


                                        56
Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 58 of 93




            Counterclaim Plaintiffs’ copyrights, including permanent injunctionve

            enjoiningrelief prohibiting The Phillies and their officers, agents, servants,

            employees, attorneys, and all other persons in active concert or participation

            from infringing Counterclaim Plaintiffs’ exclusive copyright rights in the

            Phanatic after June 15, 2020;with each or any of them, from:

          f. An order awarding Counterclaim Plaintiffs all of their attorneys’ fees and

              full costs under 17 U.S.C. § 505; and

                 i. Directly or indirectly infringing Counterclaim Plaintiffs’ Phanatic

                    Copyrights;

                ii. Copying, reproducing, distributing, transmitting, displaying, or

                    otherwise exploiting without authorization Counterclaim Plaintiffs’

                    Phanatic Copyrights;

               iii. Preparing derivative works that are based upon Counterclaim

                    Plaintiffs’ Phanatic Copyrights;

               iv. Enabling, facilitating, permitting, assisting, soliciting, encouraging,

                    or inducing others to copy, reproduce, distribute, transmit, display,

                    or otherwise exploit without authorization Counterclaim Plaintiffs’

                    Phanatic Copyrights; and

                v. Enabling, facilitating, permitting, assisting, soliciting, encouraging,

                    or inducing others to prepare derivative works that are based upon

                    Counterclaim Plaintiffs’ Phanatic Copyrights; and

         j. g. All other relief the Court deems just and proper.




                                        57
   Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 59 of 93




DATED:        October 7September    MITCHELL SILBERBERG & KNUPP LLP
         29, 201920
              New York, New York


                                    By: /s/ Paul D. Montclare
                                        Paul D. Montclare (pdm@msk.com)
                                        Leo M. Lichtman (lml@msk.com)
                                        Elaine Nguyen (eln@msk.com)
                                        437 Madison Avenue, 25th Floor
                                        New York, NY 10022
                                        Telephone: (212) 509-3900
                                        Facsimile: (212) 509-7239

                                         J. Matthew Williams (mxw@msk.com)
                                         1818 N St. NW, 7th Floor
                                         Washington, DC 20036
                                         Telephone: (202) 355-7900
                                         Facsimile: (202) 355-7899

                                         Attorneys for Defendants and
                                         Counterclaim Plaintiffs Harrison/Erickson
                                         Incorporated, Harrison Erickson, Wayde
                                         Harrison, and Bonnie Erickson




                                    58
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 60 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 61 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           60
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 62 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           61
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 63 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           62
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 64 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           63
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 65 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           64
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 66 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           65
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 67 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           66
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 68 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           67
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 69 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           68
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 70 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           69
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 71 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           70
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 72 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           71
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 73 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           72
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 74 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           73
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 75 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           74
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 76 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           75
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 77 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           76
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 78 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           77
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 79 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           78
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 80 of 93

                                                                                    Exhibit A
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           79
12490308.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 81 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 82 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           81
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 83 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           82
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 84 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           83
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 85 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           84
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 86 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           85
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 87 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           86
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 88 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           87
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 89 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           88
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 90 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           89
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 91 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           90
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 92 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           91
12490327.1
      Case 1:19-cv-07239-VM-SN Document 105-2 Filed 09/29/20 Page 93 of 93

                                                                                    Exhibit B
                    The Phillies v. Harrison/Erickson, et. al., Case No. 1:19-cv-7239-VM-SN




                                           92
12490327.1
